Exhibit 10.1
 
ONE HORIZON GROUP, INC.
INDEPENDENT DIRECTOR AGREEMENT
 
THIS AGREEMENT (The “Agreement”) is made as of the _____day of ____________, and
is by and between One Horizon Group, Inc., a Pennsylvania corporation
(hereinafter referred to as the “Company”), and __________________ (hereinafter
referred to as the “Director”).
 
BACKGROUND
 
The Board of Directors of the Company desires to appoint or to ensure the
continued appointment of the Director and to have or to continue to have the
Director perform the duties of an independent director and the Director desires
to be so appointed for or to remain appointed for such position and to perform
or to continue to perform the duties required of such position in accordance
with the terms and conditions of this Agreement.
 
AGREEMENT
 
In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:
 
1. DUTIES. The Company requires that the Director be available to perform the
duties of an independent director customarily related to this function as may be
determined and assigned by the Board of Directors of the Company and as may be
required by the Company’s constituent instruments, including its certificate or
articles of incorporation, bylaws and its corporate governance and board
committee charters, each as amended or modified from time to time, and by
applicable law, including the Pennsylvania Business Corporation Law or any other
applicable governing statute (the “Law”). The Director agrees to devote as much
time as is necessary to perform completely the duties as the Director of the
Company, including duties as a member of the Audit Committee and such other
committees as the Director may hereafter be appointed to. The Director will
perform such duties described herein in accordance with the general fiduciary
duty of directors arising under the Law.
 
2. TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company and shall
continue until the Director’s removal or resignation.
 
3. COMPENSATION. For all services to be rendered by the Director in any capacity
hereunder, the Company agrees to pay the Director a fee of ______ per month,
beginning from _________________. Such fee may be adjusted from time to time as
agreed by the parties.
 
4. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business-related
expenses incurred in good faith in the performance of the Director’s duties for
the Company. Such payments shall be made by the Company upon submission by the
Director of a signed statement itemizing the expenses incurred. Such statement
shall be accompanied by sufficient documentary matter to support the
expenditures.
 
5. CONFIDENTIALITY. The Company and the Director each acknowledge that, in order
for the intents and purposes of this Agreement to be accomplished, the Director
shall necessarily be obtaining access to certain confidential information
concerning the Company and its affairs, including, but not limited to business
methods, information systems, financial data and strategic plans which are
unique assets of the Company (“Confidential Information”). The Director
covenants not to, either directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity any
Confidential Information.
 
 
1

--------------------------------------------------------------------------------

 
 
6. TERMINATION. With or without cause, the Company and the Director may each
terminate this Agreement at any time upon thirty (30) days written notice, and
the Company shall be obligated to pay to the Director the compensation and
expenses due up to the date of the termination. Nothing contained herein or
omitted here from shall prevent the shareholder(s) of the Company from removing
the Director with immediate effect at any time for any reason.
 
7. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the Commonwealth of
Pennsylvania or any other applicable jurisdiction under which the Company or any
successor entity of the Company may be incorporated or organized, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of shareholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
an indemnification agreement in the form attached hereto as Exhibit A.
 
8. EFFECT OF WAIVER. The waiver by either party of the breach of any provision
of this Agreement shall not operate as or be construed as a waiver of any
subsequent breach thereof.
 
9. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to
+448452805556.
 
10. GOVERNING LAW. This Agreement shall be interpreted in accordance with, and
the rights of the parties hereto shall be determined by, the laws of the
Commonwealth of Pennsylvania without reference to that state’s conflicts of laws
principles.
 
11. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.
 
12. MISCELLANEOUS. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of this Agreement shall remain in
full force and effect in the same manner as if the invalid or illegal provision
had not been contained herein.
 
13. ARTICLE HEADINGS. The article headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
14. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Facsimile execution
and delivery of this Agreement is legal, valid and binding for all purposes.
 
15. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement sets
forth the entire agreement of the parties with respect to its subject matter and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.
 
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.
 
 

  One Horizon Group, Inc.
 
By: ______________________________
Name: Martin Ward
Title: Chief Financial Officer
 
 
Independent Director
 
_________________________________
Name:
Address:

 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Indemnification Agreement
 
(Separately attached)
 
 
 
 
 
 
 4

--------------------------------------------------------------------------------